Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered December 11, 1996, which, insofar as appealed from, denied that part of appellant counsel’s motion to withdraw from representing plaintiff that concerns the remainder of her fee proceeding, unanimously affirmed, without costs.
The motion court appropriately exercised its discretion in directing appellant to represent plaintiff only for the remainder of the fee proceeding (see, Haskell v Haskell, 185 AD2d 333). The record fails to support appellant’s claim that there was a breakdown in the attorney-client relationship with plaintiff or that other counsel interfered with appellant’s litigation strategy with respect to the fee application. Further, plaintiff would have been greatly prejudiced if the withdrawal motion were granted in its entirety since lengthy proceedings on the fee matter had already been conducted at the time the motion was made. We have considered appellant’s other contentions and find them to be without merit.
Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.